Citation Nr: 0423078	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  01-03 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder has been 
submitted.  

2.  Whether new and material evidence to reopen a claim for 
service connection for a stomach disorder has been submitted.  

3.  Entitlement to a compensable rating for hearing loss in 
the left ear.  

4.  Whether a substantive appeal as to the issue of 
entitlement to service connection for abdominal pain as 
secondary to service-connected right inguinal hernia repair 
was timely filed.  

5.  Whether a substantive appeal as to the issue of 
entitlement to a compensable rating for a right inguinal 
hernia repair was timely filed.  

6.  Whether a substantive appeal as to the issue of 
entitlement to a compensable rating for hemorrhoids was 
timely filed.  

7.  Whether a substantive appeal as to the issue of 
entitlement to a compensable rating under 38 C.F.R. § 3.324 
based on multiple noncompensable service-connected 
disabilities was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
March 1956, from June 1956 to June 1960, and from August 1960 
to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the veteran's claim for a 
compensable rating for service-connected hearing loss in the 
left ear and found that new and material evidence to reopen 
previously denied claims for service connection for a 
psychiatric disorder and a stomach disorder had not been 
submitted.  

In his September 2002 substantive appeal, the veteran 
indicated that he wished to testify at a hearing at the RO in 
connection with his appeal.  In June 2003 he advised that he 
no longer wanted a hearing and requested that the case be 
forwarded to the Board for review.  

During the pendency of the appeal as to these issues, the RO 
in January 2001 denied service connection for abdominal pain 
secondary to a service-connected right inguinal hernia 
repair, compensable ratings for right inguinal hernia repair 
and hemorrhoids, and a compensable rating under 38 C.F.R. 
§ 3.324 for multiple noncompensable service-connected 
disabilities.  

Following receipt of a notice of disagreement, the RO 
processed an appeal as to these issues.  A statement of the 
case was issued in June 2002.  

On review of the appeal in February 2003 the RO terminated 
the appeal as to these issues on the basis that the veteran's 
September 2002 substantive appeal (VA Form 9) had not been 
submitted within the period of time specified by law.  See 38 
U.S.C.A. § 7105(b)(1)(d)(3) (West 2002); 38 C.F.R. § 
20.302(b)(c) (2003) (A substantive appeal must be filed 
within 60 days from the date of mailing of the SOC or 
supplemental statement of the case (SSOC) by the RO, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later).  

The Board has determined that in light of the requirements of 
38 C.F.R. § 20.101(d) (2003), discussed below, a question of 
whether the veteran's substantive appeal as to each of the 
above issues was timely filed has been raised and must be 
addressed.  That matter is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric disorder and a stomach disorder when it issued an 
unappealed rating decision in January 1989.  

2.  Evidence received since the prior final denial of service 
connection for psychiatric and stomach disorders bears 
substantially and directly on the issues at hand, is not 
cumulative and redundant and is so significant that it must 
be considered in order for the Board to fairly decide the 
merits of the claim.  

3.  The veteran's service-connected hearing loss in the left 
ear is manifested by no greater than level I hearing loss 
under Table VI; the nonservice-connected right ear is not 
totally deaf.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 1989 rating decision 
wherein the RO denied entitlement to service connection for 
psychiatric and stomach disorders is new and material, and 
the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002);  38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160(d), 
20.302, 20.1103 (2003).

2.  The criteria for a compensable rating for hearing loss in 
the left ear are not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 
4.86, Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Although the veteran's claims were received 
before November 9, 2000, the effective date of the new law, 
it appears that the VCAA is applicable since the claim has 
not been finally adjudicated.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the April 2000 rating decision, the June 
2000 Statement of the Case and the January 2001, June 2002, 
September 2003 and November 2003 Supplemental Statements of 
the Case cite the law and regulations that are applicable to 
the appeal and explain why the RO denied the claims.  The 
June 2002 and September 2003 Supplemental Statements of the 
Case set forth the text of the VCAA regulations.  

In addition, in July 2003 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letter explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  
The letter served to put the veteran on notice of the 
applicability and effect of the VCAA and of his rights and 
responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) (usually 
the RO) decision on a claim for VA benefits.  In this case, 
the initial AOJ decision was made before November 9, 2000, 
the date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II, which essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  In the present 
case, since the VCAA notification letter was not sent to the 
veteran before the AOJ adjudication that led to this appeal, 
its timing did not comply with the express requirements of 
the law as found by the CAVC in Pelegrini II.  However, the 
CAVC in Pelegrini II has left open the possibility that a 
notice error may be found to be non-prejudicial to a 
claimant.  All the VCAA requires is that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

While the VCAA notice was not provided before the AOJ 
adjudication of the claim, the requisite notifications were 
provided before the transfer and certification of the case to 
the Board.  After such notice, the veteran was given ample 
time in which to respond.  Thereafter, the case was 
readjudicated and a supplemental statement of the case was 
issued.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini II, to decide the appeal at the present time does 
not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  
The veteran has undergone a VA examination in connection with 
his claim for a compensable rating for hearing loss.  

No VA examination has been performed to date in connection 
with the requests to reopen previously denied claims for 
service connection for a psychiatric and a stomach disorder.  
However, the regulations implementing the VCAA limit the duty 
to assist a claimant seeking to reopen a claim to procurement 
of Government records, including VA records, service 
department records, and records from other federal agencies.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. 3.156(c)(1)(2)(3)).  Those obligations have been 
satisfied in this case.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2003).  

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 
(2003).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  



A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities, or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a) (2003).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); Hickson v. West, 
12 Vet. App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

A RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable only to claims filed after August 29, 2001, the 
effective date of the amendment.  As amended, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).  

If not shown in service, service connection may be granted 
for various presumptive diseases such as psychosis and peptic 
ulcer disease if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).


A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Increased ratings -- general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting service-
connected from diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.1 (2003).  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Evaluations for bilateral defective hearing are determined on 
the basis of organic impairment of hearing acuity established 
by controlled speech discrimination tests and the average 
hearing threshold level determined by pure tone audiometry 
testing.  The VA rating schedule sets forth 11 levels of 
auditory acuity, shown in chart form, designated as level I 
for essentially normal hearing through level XI for profound 
deafness at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree speech discrimination ability.  
38 C.F.R. § 4.85, Tables VI and VII (2003).  The Rating 
schedule contains additional provisions for evaluating 
exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 
specifies the following:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.  


Where service connection has been granted only for defective 
hearing involving one ear, and the claimant does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  In such 
instances, a compensable rating of 10 percent evaluation is 
assignable only where hearing in the service-connected ear is 
at level X or XI.  38 U.S.C.A. § 1160 (West 2002); 38 C.F.R. 
§§ 3.383(a)(3), 4.85(f)(h) (Table VII) (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


New and Material Evidence - Psychiatric Disorder

The question of whether the previously denied claim for 
service connection for a psychiatric disorder may be reopened 
is a jurisdictional matter that must be addressed before the 
Board may consider the merits of such claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue must always 
be considered, regardless of the action of the RO.  Barnett, 
Id.; 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).  

In determining whether new and material evidence has been 
submitted, it makes no difference whether the most recent 
final disallowance was based on the merits of the claim or on 
a determination that no new and material evidence had been 
presented following any earlier final disallowance.  Evans v. 
Brown, 9 Vet. App. 273 (1996) (an RO or Board decision 
refusing, based on a lack of new and material evidence, to 
reopen a previous finally disallowed claim, after having 
considered newly presented evidence, is truly a 
"disallowance" of the claim); see also Glynn v. Brown, 6 Vet. 
App. 523 (1994).  

It should be noted that the VCAA regulations include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a), effective August 29, 2001.  Since 
the veteran's request for reopening of his claim was received 
before the new regulation went into effect, the revised 
standard is inapplicable in this case.  





The evidence considered by the RO in the January 1989 denial 
of service connection for a psychiatric disorder included the 
veteran's service medical records.  Service medical records 
show that in May 1969 the veteran was hospitalized for 
evaluation of symptoms that were reported to have been 
present for "several years," consisting of nervousness and 
depression that were increasing.  

The diagnosis after a week of hospitalization was anxiety 
reaction, recovered.  The veteran was seen on several 
occasions thereafter for symptoms of anxiety and in November 
1970 a diagnosis of anxiety reaction was recorded.  

Also of record was the report of a VA psychiatric examination 
performed in November 1988.  The examiner was able to discern 
"no evidence of mental illness at this time" and suggested 
that the veteran's problems may have been more physical than 
mental.  

Treatment records from a private physician, Dr. RHM, covering 
the period from October 1978 to July 1988 noted symptoms of 
anxiety.  No psychiatric diagnosis was recorded.  

The RO denied the veteran's original claim for service 
connection, received in September 1988, in January 1989.  The 
rating board noted the lack of a psychiatric diagnosis by Dr. 
RHM and the finding of no psychiatric disease by the VA 
examiner.  

The evidence subsequently received includes additional 
treatment records from Dr. RHM covering the period form 1986 
to 1992.  Treatment entries contain numerous references to 
symptoms of anxiety which are characterized as chronic.  

The record also contains VA outpatient treatment records 
dated in 1988 and 1989 and in 1999 and 2000.  The latter 
records contain entries referring to psychiatric treatment 
and a diagnosis of chronic anxiety disorder.  

The CAVC has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Pond v. West, 12 
Vet. App. 341, 346 (1999).  

When the veteran's claim was originally denied in January 
1989, the missing element consisted of competent medical 
evidence showing the existence of a current postservice 
psychiatric disorder.  The evidence received since that 
adjudication includes both private and VA medical evidence 
that tends to demonstrate that a postservice psychiatric is 
present and that it is chronic in nature.  To that extent, 
the clinical picture now before the Board is substantially 
different from that present in 1989.  

The material received since the prior final denial of service 
connection is new in the sense that it has not previously 
been reviewed by VA decision makers, nor is it cumulative or 
redundant.  The Board finds that it also satisfies the 
regulatory definition of material evidence since it is not 
cumulative or redundant relates to a critical element for the 
granting of service connection, namely, a medical nexus 
between service-connected disabilities and death.  Such 
evidence clearly contributes to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
disability.  See Hodge, supra.  The evidence is of such 
significance that it must be considered in order to evaluate 
the merits of the veteran's service connection claim.  

The requirements of 38 C.F.R. § 3.156(a) are therefore 
satisfied and the claim for service connection for a 
psychiatric disorder is reopened.  Whether the new and 
material evidence viewed in conjunction with the evidence 
previously considered will ultimately provide a basis for the 
granting of service connection remains to be determined when 
the merits of the claim are adjudicated following completion 
of necessary development of the evidence.  That issue is 
unrelated to the question of whether the claim has been 
reopened.  


New and Material Evidence - Stomach Disorder

The question of whether the previously denied claim for 
service connection for a psychiatric disorder may be reopened 
is a jurisdictional matter that must be addressed before the 
Board may consider the merits of such claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue must always 
be considered, regardless of the action of the RO.  Barnett, 
Id.; 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).  

The evidence of record at the time of the January 1989 rating 
decision wherein the RO denied service connection for a 
stomach disorder included the veteran's service medical 
records.  Service medical records show that in April 1963 the 
veteran received treatment for acute gastritis.  In February 
1969 he was seen for "stomach trouble."  In June 1971 he 
was seen for episodes that included nausea and feeling sick 
to his stomach.  In October 1972 he was seen for gastritis.  

At a VA examination in November 1988 the veteran reported 
that he had been evaluated for epigastric burning in 1985 and 
that a private physician had told him after an upper 
gastrointestinal series that he had gastritis.  The diagnosis 
was history of gastritis, "may have had similar symptoms in 
service."  The examiner stated that there were minimal 
symptoms at present.  

In denying service connection for a stomach disorder, the RO 
in January 1989 based its determination on the absence of 
symptomatology since service.  

The evidence received following the RO's denial of service 
connection includes office treatment records from Dr. RHM 
that show complaints of abdomen pain for which medication was 
prescribed.  A peptic ulcer was suspected but not confirmed.  

Medical records from the Sacred Heart Hospital show that the 
veteran received treatment in 1994 for various 
gastrointestinal disorders, including duodenal ulcer.  

Also received were VA outpatient treatment records dated in 
1988 and 1989 and in 1999 and 2000.  Several treatment 
entries contain references to occasional epigastric distress.  

The analysis of the question of whether the previously denied 
claim for service connection for a stomach disorder has been 
reopened parallels that required for the psychiatric claim in 
that the basis for the prior denial was the absence of 
evidence of chronic postservice disability.  As with the 
psychiatric disorder, the evidence subsequently received 
tends suggest continuing pathology.  Although the evidence of 
continuity of symptomatology is not strong, the documentation 
of continuing epigastric distress and of the ultimate 
development of peptic ulcer disease is sufficient to raise a 
question as to whether a medical nexus may exist between 
postservice disease and the symptoms documented in service.  
Hickson, supra.; see 38 C.F.R. § 3.303(d) (2003).  

The Board finds that the material received since the prior 
final denial of service connection is not cumulative or 
redundant and that it satisfies the regulatory definition of 
material evidence.  Such evidence clearly contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's disability.  See Hodge, supra.  The 
evidence is of such significance that it must be considered 
in order to evaluate the merits of the veteran's service 
connection claim.  

The requirements of 38 C.F.R. § 3.156(a) are therefore 
satisfied and the claim for service connection for a 
psychiatric disorder is reopened.  


Compensable rating for hearing loss in the left ear

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994); see also Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  

Service connection for hearing loss in the left ear was 
granted by the RO in January 1989 and a noncompensable rating 
was assigned.  The veteran filed a claim for an increased 
rating in August 1999.  

A VA examination was performed in December 1999.  The veteran 
complained that he could not hear as well as he used to, 
though he could hear pretty well if people looked at him 
while s peaking.  He stated that his wife complained that the 
TV was too loud and that he couldn't always understand her 
unless she spoke right into her right ear.  He indicated that 
he generally didn't have a lot of trouble hearing unless 
there was considerable background noise, in which case it 
sounded as if everyone was mumbling.  On audiometric testing 
performed, the pure tone thresholds in the right ear were 20, 
30, 50 and 45 decibels at 1,000, 2,000, 3000 and 4,000 hertz, 
respectively.  The thresholds for the left ear were 20, 35, 
50 and 50 decibels at the same frequencies, respectively.  
The speech discrimination scores were 100 percent in the 
right ear and 96 percent in the left ear.  The examiner 
stated that the veteran's hearing acuity was within normal 
limits through 1,000 hertz bilaterally with mild hearing loss 
in the left ear at 2,000 hertz, and a moderate loss in the 
left ear at 3,000 and 4,000 hertz.  The examiner expressed 
the opinion that medical followup was not necessary since 
there was no problem which, if left untreated, might cause a 
change in hearing threshold levels.  

In cases where service connection has been granted for one 
ear only, VA regulations specify that the nonservice-
connected ear must be regarded as normal.  Specifically, a 
Roman numeral designation of I must be assigned for that ear.  
The only exception is where there is a total loss of hearing 
in both ears, a condition that clearly is not present in this 
case.  38 C.F.R. §§ 3.383(a)(3), 4.85(f)(h) (2003).  

The pure audiometry thresholds and speech discrimination 
scores recorded in December 1999 translate to Level I hearing 
in the service-connected left ear.  Under the applicable 
table in the rating schedule, Level I hearing in the left ear 
in combination with the mandatory Level I hearing designation 
for the nonservice-connected right ear translates to a 
noncompensable rating for the veteran's service-connected 
hearing loss.  

The fact that the veteran has some degree of hearing 
impairment in the nonservice-connected right ear does not 
strengthen the claim for a higher rating for the left ear.  
Unless the loss of hearing is total in both ears, a 
compensable rating for unilateral hearing loss can be 
assigned only when the hearing loss in the service-connected 
ear is at level X or XI, in which case a 10 percent rating is 
provided.  To warrant a designation as Level X or XI hearing, 
the veteran's hearing impairment would have to be 
dramatically worse than that shown at the VA examination.  

It should be noted that the rating criteria contain 
additional provisions for rating certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 in cases where the speech discrimination 
test may not reflect the severity of communicative 
dysfunction experienced by certain veterans.  These patterns 
were identified in review studies carried out by the Veterans 
Health Administration's Audiology and Speech Pathology 
Service in 1991.  

The revised provisions, which are set forth above, apply 
where the pure tone thresholds at each of four specified 
frequencies are 55 decibels or more or where there is a wide 
discrepancy between the decibels reported at 1,000 and 2,000 
hertz.  If either is shown, the speech discrimination scores 
need not be considered.  In the present case, the test scores 
obtained at the VA examination do not qualify for special 
treatment since the pure tone thresholds in the left ear were 
not 55 decibels or more at each of the relevant frequencies 
and there is only a 15-decibel discrepancy between the 
thresholds at 1,000 and 2,000 hertz.  

On appeal the veteran contends that when he is put in a 
soundproof room for testing he can hear, but that in the real 
world it doesn't work that way.  He states that sometimes he 
can hear okay but that at other times the sound fades or is 
muffled.  

However, the rating criteria do not make provision for 
consideration of a claimant's subjective complaints regarding 
hearing problems encountered in everyday hearing situations 
when rating the hearing loss disability.  To the contrary, 
the selection of a disability evaluation for hearing loss is 
established by the mechanical application of the rating 
criteria to the numeric designations assigned on the basis of 
the audiometric test results.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  

In order for subjective complaints to be taken into account, 
the Board would have to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The CAVC has held that the Board does not have jurisdiction 
to assign an extraschedular rating in the first instance and 
that such a rating may be granted only by certain officials 
at the VA Central Office listed in the regulation, 
specifically, the Undersecretary for Benefits (formerly the 
Chief Benefits Director) of the Director of the VA 
Compensation and Pension Service.  Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996).  

In the present case, the record does not show unusual or 
unique forms of impairment that would set the veteran apart 
from other individuals who have a hearing deficit of similar 
nature and severity.  In the absence of exceptional 
circumstances that would justify disregard of the usual 
schedular criteria for evaluating hearing loss disability, 
there is no authority for referral of the case to the VA 
Central Office for extraschedular consideration.  

Accordingly, the Board finds that a preponderance of the 
evidence of record is against the claim for a compensable 
rating for hearing loss in the left ear and that the benefit 
of the doubt rule therefore does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is granted to this extent 
only.  

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
stomach disorder, the appeal is granted to this extent only.  

Entitlement to a compensable rating for hearing loss in the 
left ear is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The VCAA among other changes in the law, expanded the VA 
notification and duty to assist obligations owed to 
claimants.  The CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and to remand where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

The record shows that in July 2003 the RO sent a letter to 
the veteran that substantially complies with the requirements 
of the VCAA as to the hemorrhoids, inguinal hernia repair and 
abdominal pain issues.  However, an adequate VCAA notice 
letter as to the issue of a compensable rating under 
38 C.F.R. § 3.324 remains to be furnished and the Board 
believes that a remand is required to accord the RO an 
opportunity to comply with the VCAA requirements as to that 
issue.  

Timeliness of Appeal 

Under 38 C.F.R. § 20.101(d) (2003), when a jurisdictional 
defect is identified, the veteran and his representative 
must be notified of its existence and granted a period of 60 
days following such notice in which to present relevant 
written argument and evidence and to request a hearing to 
present oral argument on the jurisdictional question.  

The record shows that the veteran and his representative 
have not had an opportunity to provide evidence and argument 
regarding the issue involving the timeliness of the 
substantive appeal as to the issues of entitlement to 
service connection for abdominal pain secondary to a 
service-connected right inguinal hernia repair, entitlement 
to compensable ratings for the right inguinal hernia repair 
and hemorrhoids, and entitlement to a compensable rating 
under 38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities.  

The Board observes that additional due process and duty to 
assist requirements may apply pursuant to the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Reopened service connection claims

Since the claim is reopened, the requirements of the VCAA are 
now fully applicable and must be satisfied.  In this regard, 
the Board notes that the RO issued a VCAA notice letter to 
the appellant in March 2003 which substantially complies with 
the notice requirements of Quartuccio, supra.  
VA psychiatric and gastrointestinal are required to satisfy 
the duty to assist pursuant to the VCAA.  Medical opinions 
must be obtained to establish whether there is a medical 
nexus between current psychiatric and stomach pathology and 
service.  

"[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history").  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should allow the veteran 
and his representative a period of 60 
days in which to present relevant written 
argument and evidence and/or request a 
hearing to present oral argument 
regarding the issue of whether a 
substantive appeal was timely filed as to 
the issues of entitlement to service 
connection for abdominal pain secondary 
to a service-connected right inguinal 
hernia repair, entitlement to compensable 
ratings for a right inguinal hernia 
repair and hemorrhoids, and entitlement 
to a compensable rating under 38 C.F.R. 
§ 3.324 for multiple noncompensable 
service-connected disabilities.  

4.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a psychiatric disorder 
and a stomach disorder since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
psychiatric disorder found on 
examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
psychiatric disorder(s) found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  The VBA AMC should arrange for a VA 
special gastrointestinal examination of 
the veteran by a gastroenterologist or 
other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any stomach disorder found on 
examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
stomach disorder(s) found on examination 
is/are related to service on any basis, 
or if preexisting service, was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the issue of whether a 
substantive appeal as to the above-cited 
issues was timely filed, and the issues 
of entitlement to service connection for 
psychiatric and stomach disorders on a de 
novo basis.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection, and may 
result in their denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



